NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 14-56610

                  Plaintiff-Appellee,             D.C. No. 2:13-cv-00601-MMM-
                                                  JEM
   v.

 JOEL L. BOYCE; DELYNN E. BOYCE,                  MEMORANDUM*

                  Defendants-Appellants.

                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Joel L. and Delynne E. Boyce appeal pro se from the district court’s

summary judgment for the United States in its action to reduce to judgment federal

income tax assessments from tax years 1998 to 2008. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the existence of subject matter


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction and summary judgment. Hughes v. United States, 953 F.2d 531, 541

(9th Cir. 1992). We affirm.

      The district court properly concluded that it had subject matter

jurisdiction over the action. See 26 U.S.C. § 7402(a) (district courts have such

jurisdiction to render judgments and decrees necessary or appropriate for the

enforcement of the internal revenue laws).

      The district court properly granted summary judgment for the government to

reduce assessments to judgment because the government submitted Form 4340 for

years 1998 to 2008, and the Boyces failed to raise a genuine dispute of material

fact as to the insufficiency of the notices of deficiencies and assessments for those

tax years. See Palmer v. IRS, 116 F.3d 1309, 1312 (9th Cir. 1997) (Internal

Revenue Service assessments for unpaid taxes entitled to presumption of

correctness unless taxpayer submits competent evidence that the assessments were

“arbitrary, excessive, or without foundation”); see also Hughes, 953 F.2d at 535

(absent contrary evidence, official certificates, such as a Form 4340, constituted

proof of fact that assessments were actually and properly made).

      The district court properly granted summary judgment for the government to

foreclose on the tax lien, and properly ordered the sale of the Boyces’ property,

                                          2                                     14-56610
because the Boyces failed to raise a genuine dispute of material fact as to whether

there was a nominee relationship or fraudulent conveyance. See 26 U.S.C.

§ 7403(a), (c) (authorizing district court to decree a sale of property subject to

federal tax lien according to its findings regarding the interests of all parties); see

also Cal. Civ. Code § 3439.04(a)(1) (a transfer made by a debtor is voidable if it is

made with an “actual intent to hinder, delay, or defraud any creditor of the

debtor”); Fourth Inv. LP v. United States, 720 F.3d 1058, 1069 (9th Cir. 2013)

(finding nominee relationship where taxpayer continued to exercise substantial

control over the property in question).

      We reject as without merit the Boyces’ contentions concerning the

government’s authority to bring this action and alleged judicial bias.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The Boyces’ request for judicial notice, set forth in their opening brief, is

denied.

      AFFIRMED.




                                            3                                     14-56610